Title: From Thomas Jefferson to George Jefferson, 19 December 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello Dec. 19. 99.

I hardly expected to have addressed you again from this place, where I have been detained much beyond my calculation. I am just now on my departure. In my last I desired some bottles (3. gross) & 6 gross of corks to be forwarded when there should be boats coming up. part of my nailrod is still to come also. as I understand that molasses is become cheap, say as low as 2/[6]. I would be glad to have 2. hhds sent up, if at that price […] one if higher. if above 3/. send none.
Should Governor Monroe call on you for money in my name to make good any undertakings for me with the printers for certain [papers to be] published, be so good as to answer them from time to time [until] all be […]. Mr. Randolph got for me 3. pr worsted stockings at a store next […] to you, which you paid for. [they are] so much softer than any I can get in Philadelphia, that I will thank you to get 3. pr more of the same kind for me. perhaps you may meet some friend coming on to Philadelphia who will give them a place in his portmanteau. otherwise they may be kept [till] my return. I am Dear Sir
Yours affectionately

Th: Jefferson

